Appellant complains that his claim of newly discovered evidence set up in his motion for new trial was not sustained. *Page 236 
It appears from the face of his motion that the claimed newly discovered evidence could by the use of proper diligence have been known to appellant during the trial. The witness was present in the court at the instance of the State. The State did not call him. No effort seems to have been made by appellant to ascertain what his testimony would be if placed upon the witness stand. The witness withheld nothing from appellant, nor misled him in any way. No affidavit of the witness is attached to the motion for new trial, nor is there any showing why such affidavit was not attached. West v. State, 2 Texas Crim. App., 209. See, also, Branch's Ann. Texas P. C., Sec. 197, under which many authorities are collated. If any evidence was heard upon the motion for new trial upon the point as to what the claimed newly discovered witness would testify the record is silent on it. The court would not be bound by what is stated in the motion in that regard, although the motion was sworn to by appellant. The motion for new trial is ordinarily regarded as a pleading only.
The facts need not be discussed. They are practically the same as in No. 13450, Maultsby v. State, 116 Tex. Crim. 345,34 S.W.2d 289, in which motion for rehearing was overruled on the 7th day of January, 1931, and the facts thoroughly analyzed in the opinion on rehearing.
The motion for rehearing is overruled.
Overruled.